 

Case 2:20-cv-14925-SRC-CLW Document1 Filed 10/23/20 Page 1 of 11 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

NGOZI OGUEJIOFO,
Plaintiff, CIVIL ACTION No.: 20-cv

VS.
NOTICE OF REMOVAL

ROBERT LOHMAN, USA TRUCK, INC., USA

LOGISTICS, INC., JOHN DOE CORP. A through

JOHN DOE CORP. Z, JOHN DOE A through JOHN

DOE Z,

Defendants.

 

TO: Bruce S. Gates, Esq.

91 Greenwood Drive

Millburn, NJ 07041

PLEASE TAKE NOTICE, that on this date, defendants ROBERT LOHMAN and USA
TRUCK, INC. (improperly pled as USA TRUCK, INC. and USA LOGISTICS, INC.) by their
undersigned counsel, have filed this Notice of Removal pursuant to 28 U.S.C. §1446(a), in the office
of the Clerk of the United States District Court for the District of New Jersey.

1. Plaintiff NGOZI OGUEJIOFO brought a lawsuit against defendants ROBERT
LOHMAN and USA TRUCK, INC. (improperly pled as USA TRUCK, INC. and USA LOGISTICS,
INC.) (and fictitious named defendants) by filing a Complaint and Jury Demand in the Superior
Court of the State of New Jersey, Law Division, Hudson County on or about July 17, 2020 as a result
of an alleged accident which occurred on or about July 18, 2018. A copy of the Complaint is
annexed hereto as Ex A.

2. Upon information and belief, the Summons and Complaint were not received by
ROBERT LOHMAN and USA TRUCK, INC. (improperly pled as USA TRUCK, INC. and USA
LOGISTICS, INC.) to date.

3. There have been no other proceedings in this action.

4. According to the plaintiff's complaint (Ex. A), the plaintiff purports to be a citizen
and resident of the State of New Jersey, residing in the Bayonne, and County of Hudson

5. Defendant USA TRUCK, Inc. is a corporation incorporated in the State of Arkansas.

 
 

Case 2:20-cv-14925-SRC-CLW Document1 Filed 10/23/20 Page 2 of 11 PagelD: 2

6. Defendant ROBERT LOHMAN is a resident of the State of Texas, residing in the
City of Houston.

7. In the First Count, 5" paragraph of the plaintiff s Complaint, it is alleged that plaintiff
NGOZI OGUEJIOFO was seriously and permanently injured; has suffered and will in the future
continue to suffer great pain and mental anguish; has and will in the future be compelled to obtain
medical attention and incur medical expenses and has been and will in the future be forced to forego
her usual activities; and has been and will be disabled as to activities in the future. Ex. A.

8. On July 22, 2020, the defendants served a request for a written Statement of Damages
claimed on the plaintiff's counsel. Ex. B.

9. On September 23, 2020, the plaintiff responded to the demand for Statement of
Damages indicating damages in the amount of $75,000 “without prejudice and for informational
value only.” Ex. C.

10. Based upon the language set forth in the plaintiff's Complaint, the matter in
controversy exceeds $75,000, exclusive of interest and costs. Please see Ex. A.

11. Further, the plaintiffs response to the defendants’ request for a written Statement of
Damages claimed alleges damages of precisely $75,000, however, is done “without prejudice and
for informational value only,” which is not a Statement of Damages but is an apparent method by
which to attempt to preclude the defendants from removing this lawsuit to the United States District
Court, District of New Jersey.

12. Jurisdiction over the subject matter of this action is conferred on this Court by 28
U.S.C. §1441 (a).

13. Jurisdiction in this Court is proper pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441
in that the parties are of complete diversity of citizenship, the amount in controversy exceeds
$75,000 exclusive of interest and costs.

14. As the defendants have not been served with or otherwise received the suit papers,
this Notice is filed with this Court within 30 days of defendants’ receipt “through service or
otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such action

or proceeding is based,” as provided by 28 USC §1446(b).

 
 

Case 2:20-cv-14925-SRC-CLW Document1 Filed 10/23/20 Page 3 of 11 PagelD: 3

PLEASE TAKE FURTHER NOTICE, that the defendants, upon filing the Notice of
Removal in the office of the Clerk of the United States District Court for the District of New Jersey,
have also filed copies of the Notice with the Clerk of the Superior Court of New Jersey, Law
Division, Hudson County Courthouse, 595 Newark Ave, Jersey City, NJ 07306, to effect removal
of this action to the United States District Court pursuant to 28 U.S.C. §1446(b).

Dated: October 23, 2020

LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for defendants

ROBERT LOHMAN and USA TRUCK, INC.
124 First Avenue

Atlantic Highlands, New Jersey 07716

Lorne M. Reiter
BY:

 

LORNE M. REITER

 
Case 2:20-cv-14925-SRC-CLW Document 1 Filed 10/23/20 Page 4 of 11 PagelD: 4

Ex. A
—_Case 2:20-cv-14925-SRC-CLW_ Document 1 Filed 10/23/20 Page 5 of 11 PagelD: 5
HUD-L-002603-20 07/17/2020 6:36:11 PM Pg 1 of 3 Trans ID: LCV20201245336

BRUCE S. GATES-Attorney ID#043781984
91 Greenwood Drive

 

Millburn, NJ 07041

201-388-7779

Attorney for Plaintiff

Ngozi Oguejiofo SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: HUDSON COUNTY

Plaintiff,
vs. DOCKET NO. HUD-L- -

CIVIL ACTION

Robert Lohman,

USA Truck, Inc.,

USA Logistics, Inc.,

John Doe Corp. A through

John Doe Corp. Z,

John Doe A through John Doe Z
COMPLAINT, JURY DEMAND, AND
REQUEST FOR ANSWERS TO FORM C
AND C (1) INTERROGATORIES

Defendants

 

Plaintiff Ngozi Oguejiofo, residing at 4 Elna Court, Bayonne, State of New Jersey, in the
. County of Hudson, at the time of this accident, by way of Complaint against the aforesaid
Defendants, says:
FIRST COUNT
1. On or about July 18, 2018, Plaintiff Ngozi Oguejiofo was a driver of a certain
motor vehicle proceeding in the vicinity of Avenue E, Bayonne, State of New Jersey.
2. At said time and place the Defendant Robert Lohman was the operator of a certain

commercial motor vehicle then and there being operated in a careless, reckless, and negligent

manner.

 

 

 
Case 2:20-cv-14925-SRC-CLW Document1 Filed 10/23/20 Page 6 of 11 PagelD: 6
HUD-L-002603-20 07/17/2020 6:36:11 PM Pg 2 of 3 Trans ID: LCV20201245336

3. As a result of the carelessness, recklessness and negligence of Defendant Robert
Lohman, a collision occurred between the commercial motor vehicle operated by the Defendant
Robert Lohman, and that vehicle operated by the Plaintiff Ngozi Oguejiofo.

4. At the aforesaid time and place the Defendant Robert Lohman was operating the
aforesaid commercial motor vehicle within the scope of his employment as the agent, servant
and/or employee of Defendant USA Truck, Inc. and/or Defendant USA Logistics, Inc., and/or
was involved in a joint venture with Defendant USA Truck, Inc., and/or Defendant USA
Logistics, Inc.

5. As a direct and proximate result of the conduct of the Defendants as aforesaid, in
the ownership, operation, maintenance and control of their respective commercial motor vehicle,
the Plaintiff Ngozi Oguejiofo was seriously and permanently injured. Plaintiff has suffered and
will in the future continue to suffer great pain and mental anguish. She has and will in the future
be compelled to obtain medical attention and incur medical expenses and has been and will in the
future be forced to forego her usual activities. She has been and will be disabled as to activities
in the future.

WHEREFORE, Plaintiff demands judgment of the Defendants, jointly, severally, or
otherwise for damages together with interest and costs of suit.

SECOND COUNT

1. The allegations of the previous Count is incorporated herein as if set forth in full,

and applied against the Defendants, John Doe Corp. A through John Doe Corp. Z, and John Doe

A through John Doe Z.
Case 2:20-cv-14925-SRC-CLW Document1 Filed 10/23/20 Page 7 of 11 PagelD: 7
HUD-L-002603-20 07/17/2020 6:36:11 PM Pg 3 of 3 Trans ID: LCV20201245336

2. Defendants John Doe Corp. A through John Doe Corp. Z, and John Doe A
through John Doe Z designate individuals or entities not identified, who may be designated as
liable in the future, on the basis of negligent maintenance, negligent entrustment, involved ina
joint venture, successor in interest or other reasons.

WHEREFORE, Plaintiff demands judgment of the Defendants, jointly, severally, or
otherwise for damages together with interest and costs of suit.

REQUEST FOR ANSWERS TO FORM C AND C (1) INTERROGATORIES

OF THE RULES GOVERNING THE STATE OF NEW JERSEY

The Plaintiff hereby requests answers on behalf of the Defendants to Form C and C (1)
Interrogatories in the Appendix of the Rules Governing the Court of the State of New Jersey, to
be answered within the time provided by the Rules of Court.

DEMAND FOR JURY

Plaintiff demands a jury of six (6) persons as to all issues.

Dated: V7, Dwr
BRUCE S. GATES

CERTIFICATION

I certify that the matter in controversy is not the subject of any other action pending in
any Court or of a pending arbitration proceeding, and no other action or arbitration proceeding is
contemplated. There is no non-party who should be joined in the action pursuant to Rule 4:28 or
who is subject to joinder pursuant to Rule 4:29-1(b) because of potential liability to any party
based on the same transactional facts.

Dated: /) 7/202 °
BRUCE S. GATES
Case 2:20-cv-14925-SRC-CLW Document1 Filed 10/23/20 Page 8 of 11 PagelD: 8

Ex. B
Case 2:20-cv-14925-SRC-CLW Document1 Filed 10/23/20 Page 9 of 11 PagelD: 9

BRUCE S. GATES-043781984
91 GREENWOOD DRIVE
MILLBURN, NJ 07041
210-388-7779

Attorney for Plaintiffs

 

NGOZI OGUEJIOFO

Plaintiffs,

Robert Lohman,

USA Truck, Inc.

USA Logistics, Inc. et al

 

SUPERIOR COURT OF NEW JERSEY

LAW DIVISION: HUDSON COUNTY

DOCKET NO. HUD-L-002603-20

CIVIL ACTION

Statement of Damages

Without prejudice and for informational value only, the Statement of Damages in

this matter is:

$75,000.00 (Seventy-five thousand dollars)

Dated: 9/23/2020

Li Brucesgoatey

Bruce S. Gates
 

Case 2:20-cv-14925-SRC-CLW Document1 Filed 10/23/20 Page 10 of 11 PagelD: 10

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
NGOZI OGUEJIOFO, x
Plaintiff, CIVIL ACTION No.: 20-ev
VS.
ROBERT LOHMAN, USA TRUCK, INC., USA CERTIFICATION OF SERVICE

LOGISTICS, INC., JOHN DOE CORP. A through
JOHN DOE CORP. Z, JOHN DOE A through JOHN
DOE Z,

Defendants.

 

xX

LORNE M. REITER, ESQ. certifies as follows:

1. I am an attorney duly admitted to practice before this Honorable Court, and I hereby
affirm the truth of the following statements under the penalty of perjury.

Ds Iam amember with the law firm of LAW OFFICES OF LORNE M. REITER, LLC,
attorneys for the defendants ROBERT LOHMAN and USA TRUCK, INC. (improperly pledas USA
TRUCK, INC. and USA LOGISTICS, INC.) and, as such, I am fully familiar with the facts set forth
herein.

3. On this date, I served a copy of the within Notice of Removal upon the plaintiff in
this action by mailing same via First Class Mail from 124 First Avenue, Atlantic Highlands, New
Jersey 07716 addressed to the plaintiff's attorney, Bruce S. Gates, Esq., 91 Greenwood Drive,
Millburn, NJ 07041 and via e-mail through e-filing on the New Jersey State Court website.

4. Further, on this date, I caused a copy of the Notice of Removal to be filed with the
Clerk of the Superior Court of New Jersey, Law Division, Hudson County, 595 Newark Ave, Jersey
City, NJ 07306.

Sn Pursuant to 28 U.S.C. §1746, I affirm under penalty of perjury that the foregoing is
true and correct.

Dated: October 23, 2020
LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for defendants
ROBERT LOHMAN and USA TRUCK, INC.

124 First Avenue
Atlantic Highlands, New Jersey 07716

 
Case 2:20-cv-14925-SRC-CLW Document1 Filed 10/23/20 Page 11 of 11 PagelD: 11

Lorne M. Reiter
BY:

 

LORNE M. REITER

 

 
